DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974               Doc 1     Filed 11/25/20            Entered 11/25/20 13:17:46                    Page 1 of 31


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Westport Real Estate Partners, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  c/o Murtha Cullina, LLP
                                  38 Fairfield Ave.                                               280 Trumbull Street, 12th Floor
                                  Westport, CT 06880                                              Hartford, CT 06103
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fairfield                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
             Case 20-50974                 Doc 1            Filed 11/25/20        Entered 11/25/20 13:17:46                       Page 2 of 31
Debtor    Westport Real Estate Partners, LLC                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                        Chapter 9
     A debtor who is a “small           Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                      The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                     debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                   Relationship
                                                 District                                 When                            Case number, if known


 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
             Case 20-50974            Doc 1        Filed 11/25/20             Entered 11/25/20 13:17:46                      Page 3 of 31
Debtor    Westport Real Estate Partners, LLC                                                     Case number (if known)
          Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



          Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of
    creditors
                                 1-49                                           1,000-5,000                                25,001-50,000
                                 50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
             Case 20-50974               Doc 1      Filed 11/25/20             Entered 11/25/20 13:17:46                     Page 4 of 31
Debtor    Westport Real Estate Partners, LLC                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 25, 2020
                                                  MM / DD / YYYY


                             X                                                                            Peter Labdy
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X                                                                             Date November 25, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Scott M. Charmoy
                                 Printed name

                                 Charmoy & Charmoy
                                 Firm name

                                 1700 Post Road, Suite C-9
                                 Fairfield, CT 06824-5726
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     203-255-8100                  Email address      scottcharmoy@charmoy.com

                                 15889 CT
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                    Doc 1          Filed 11/25/20                Entered 11/25/20 13:17:46             Page 5 of 31




     Fill in this information to identify the case:

     Debtor name         Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                         amended filing



    Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

    An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
    form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
    amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
    and the date. Bankruptcy Rules 1008 and 9011.

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
    connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
    1519, and 3571.



                    Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                     Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                     Schedule H: Codebtors (Official Form 206H)

                     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                     Amended Schedule
                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                     Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.

            Executed on          November 25, 2020                       X
                                                                             Signature of individual signing on behalf of debtor

                                                                             Peter Labdy
                                                                             Printed name

                                                                             Manager
                                                                             Position or relationship to debtor




    Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                             Doc 1              Filed 11/25/20                         Entered 11/25/20 13:17:46                                           Page 6 of 31

     Fill in this information to identify the case:

     Debtor name            Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:                       DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                              amended filing



    Official Form 206Sum
    Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

     Part 1:      Summary of Assets


     1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

           1a. Real property:
               Copy line 88 from Schedule A/B.............................................................................................................................                     $        1,750,000.00

           1b. Total personal property:
               Copy line 91A from Schedule A/B.........................................................................................................................                        $                    0.00

           1c. Total of all property:
               Copy line 92 from Schedule A/B...........................................................................................................................                       $        1,750,000.00


     Part 2:      Summary of Liabilities


     2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
           Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $        1,977,140.53


     3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           3a. Total claim amounts of priority unsecured claims:
               Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                    0.00

           3b. Total amount of claims of nonpriority amount of unsecured claims:
               Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$           540,000.00


     4.    Total liabilities .......................................................................................................................................................
           Lines 2 + 3a + 3b                                                                                                                                                              $          2,517,140.53




     Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                    Doc 1          Filed 11/25/20        Entered 11/25/20 13:17:46                   Page 7 of 31

     Fill in this information to identify the case:

     Debtor name          Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                            amended filing



    Official Form 206A/B
    Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
    Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
    Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
    which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
    or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
    the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
    additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

     For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
     schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
     debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
     Part 1:      Cash and cash equivalents
    1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes Fill in the information below.
          All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                            debtor's interest

     3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
                Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                                 number


                3.1.     Newtown Savings Bank                                   Checking                         9020                                           $0.00



     4.         Other cash equivalents (Identify all)

     5.         Total of Part 1.                                                                                                                             $0.00
                Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

     Part 2:           Deposits and Prepayments
    6. Does the debtor have any deposits or prepayments?

           No.   Go to Part 3.
           Yes Fill in the information below.

     Part 3:           Accounts receivable
    10. Does the debtor have any accounts receivable?

           No.   Go to Part 4.
           Yes Fill in the information below.

     Part 4:           Investments
    13. Does the debtor own any investments?

           No.   Go to Part 5.
           Yes Fill in the information below.
    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                    Doc 1          Filed 11/25/20        Entered 11/25/20 13:17:46             Page 8 of 31

     Debtor         Westport Real Estate Partners, LLC                                            Case number (If known)
                    Name




     Part 5:        Inventory, excluding agriculture assets
    18. Does the debtor own any inventory (excluding agriculture assets)?

         No.    Go to Part 6.
         Yes Fill in the information below.

     Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
    27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

         No.    Go to Part 7.
         Yes Fill in the information below.

     Part 7:        Office furniture, fixtures, and equipment; and collectibles
    38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No.    Go to Part 8.
         Yes Fill in the information below.

     Part 8:        Machinery, equipment, and vehicles
    46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No.    Go to Part 9.
         Yes Fill in the information below.

     Part 9:        Real property
    54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes Fill in the information below.
     55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

               Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
               property                                       extent of           debtor's interest       for current value       debtor's interest
               Include street address or other                debtor's interest   (Where available)
               description such as Assessor                   in property
               Parcel Number (APN), and type
               of property (for example,
               acreage, factory, warehouse,
               apartment or office building, if
               available.
               55.1. 38 Fairfield Avenue,
                         Westport,
                         Connecticut                          Fee simple                        $0.00     Sale Contract                   $1,750,000.00




     56.       Total of Part 9.                                                                                                        $1,750,000.00
               Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
               Copy the total to line 88.

     57.       Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes
     58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
                No
    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
                Case 20-50974                   Doc 1          Filed 11/25/20        Entered 11/25/20 13:17:46             Page 9 of 31

     Debtor         Westport Real Estate Partners, LLC                                            Case number (If known)
                    Name


                 Yes
     Part 10:       Intangibles and intellectual property
    59. Does the debtor have any interests in intangibles or intellectual property?

         No.    Go to Part 11.
         Yes Fill in the information below.

     Part 11:       All other assets
    70. Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No.    Go to Part 12.
         Yes Fill in the information below.




    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974                       Doc 1            Filed 11/25/20                   Entered 11/25/20 13:17:46                         Page 10 of 31

     Debtor          Westport Real Estate Partners, LLC                                                                  Case number (If known)
                     Name



     Part 12:        Summary

    In Part 12 copy all of the totals from the earlier parts of the form
          Type of property                                                                               Current value of                    Current value of real
                                                                                                         personal property                   property

     80. Cash, cash equivalents, and financial assets.
         Copy line 5, Part 1                                                                                                     $0.00

     81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

     82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

     83. Investments. Copy line 17, Part 4.                                                                                      $0.00

     84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

     85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

     86. Office furniture, fixtures, and equipment; and collectibles.
         Copy line 43, Part 7.                                                                                                   $0.00

     87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

     88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,750,000.00

     89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

     90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

     91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.            $1,750,000.00


     92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,750,000.00




    Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                     Doc 1        Filed 11/25/20               Entered 11/25/20 13:17:46                  Page 11 of 31

     Fill in this information to identify the case:

     Debtor name          Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                                 amended filing

    Official Form 206D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
    Be as complete and accurate as possible.
    1. Do any creditors have claims secured by debtor's property?
            No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
            Yes. Fill in all of the information below.
     Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
     2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
     claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
     2.1    Levente Polyak                                Describe debtor's property that is subject to a lien                $412,354.14            $1,750,000.00
            Creditor's Name                               38 Fairfield Avenue, Westport, Connecticut
            5 Twist Hill Road
            Newtown, CT 06470
            Creditor's mailing address                    Describe the lien
                                                          Alleged Security Interest
                                                          Is the creditor an insider or related party?
                                                           No
            Creditor's email address, if known             Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                         No
            11/2/20                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number

            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply
             No                                           Contingent
             Yes. Specify each creditor,                  Unliquidated
            including this creditor and its relative       Disputed
            priority.
            1. Newtown Savings Bank
            2. Levente Polyak
            3. Newtown Savings Bank

     2.2    Levente Polyak                                Describe debtor's property that is subject to a lien                         $1.00                      $0.00
            Creditor's Name                               All personal property
            5 Twist Hill Road
            Newtown, CT 06470
            Creditor's mailing address                    Describe the lien
                                                          UCC-1 filing statement
                                                          Is the creditor an insider or related party?
                                                           No
            Creditor's email address, if known             Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                         No
            8/28/20                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number

            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply

    Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                     Doc 1        Filed 11/25/20               Entered 11/25/20 13:17:46                     Page 12 of 31

     Debtor       Westport Real Estate Partners, LLC                                                      Case number (if known)
                  Name

             No                                           Contingent
             Yes. Specify each creditor,                  Unliquidated
            including this creditor and its relative       Disputed
            priority.



     2.3    Newtown Savings Bank                          Describe debtor's property that is subject to a lien                 $1,564,784.39              $1,750,000.00
            Creditor's Name                               38 Fairfield Avenue, Westport, Connecticut
            Attn: Pres. Off. Mgr. or
            Acct. Rep.
            39 Main Street
            Newtown, CT 06470
            Creditor's mailing address                    Describe the lien
                                                          First Mortgage
                                                          Is the creditor an insider or related party?
                                                           No
            Creditor's email address, if known             Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                         No
            2018                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number
            1834
            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply
             No                                           Contingent
             Yes. Specify each creditor,                  Unliquidated
            including this creditor and its relative       Disputed
            priority.
            Specified on line 2.1

     2.4    Newtown Savings Bank                          Describe debtor's property that is subject to a lien                           $1.00            $1,750,000.00
            Creditor's Name                               38 Fairfield Avenue, Westport, Connecticut
            Attn: Pres. Off. Mgr. or
            Acct. Rep.
            39 Main Street
            Newtown, CT 06470
            Creditor's mailing address                    Describe the lien
                                                          Assignment of Leases
                                                          Is the creditor an insider or related party?
                                                           No
            Creditor's email address, if known             Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                         No
            2/2/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number

            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply
             No                                           Contingent
             Yes. Specify each creditor,                  Unliquidated
            including this creditor and its relative       Disputed
            priority.
            Specified on line 2.1

                                                                                                                                   $1,977,140.5
     3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         3

     Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
     List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
     assignees of claims listed above, and attorneys for secured creditors.

     If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.


    Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974                    Doc 1          Filed 11/25/20   Entered 11/25/20 13:17:46                   Page 13 of 31

     Debtor       Westport Real Estate Partners, LLC                                        Case number (if known)
                  Name

            Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                    you enter the related creditor?   account number for
                                                                                                                                      this entity
            Christopher G. Winans, Esq.
            98 Mill Plain Road, Suite 2A                                                            Line   2.1
            Danbury, CT 06811

            Judy K. Weinstein, Esq.
            Neubert, Pepe & Monteith, P.C.                                                          Line   2.3
            195 Church Street, 13th Floor
            New Haven, CT 06510




    Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                   Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                              Page 14 of 31

     Fill in this information to identify the case:

     Debtor name         Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                           amended filing


    Official Form 206E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
    List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
    Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
    2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

     Part 1:      List All Creditors with PRIORITY Unsecured Claims

           1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

               No. Go to Part 2.
               Yes. Go to line 2.

     Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
           3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
              out and attach the Additional Page of Part 2.
                                                                                                                                                          Amount of claim

     3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
               DeLibro Realty Group                                               Contingent
               Attn: Pres. Off. Mgr. or Acct. Rep.                                Unliquidated
               1504 Barnum Ave.
                                                                                  Disputed
               Bridgeport, CT 06610
               Date(s) debt was incurred 2019-2020
                                                                                 Basis for the claim:    Services
               Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
     3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $540,000.00
               EverSpring Capital Partners Kft.                                   Contingent
               Attn:: Peter Labdy                                                 Unliquidated
               Vaci ut 33 1134                                                    Disputed
               Budapest
               HUNGARY                                                                           Promissory note - amount does not include interest,
                                                                                 Basis for the claim:
                                                                                 attorneys fees and other charges
               Date(s) debt was incurred 11/16/17
               Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
     3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
               James Hogan Love, Esq.                                             Contingent
               79 South Benson Road                                               Unliquidated
               Fairfield, CT 06825                                                Disputed
               Date(s) debt was incurred 2020
                                                                                 Basis for the claim:    Services
               Last 4 digits of account number
                                                                                 Is the claim subject to offset?    No  Yes
     3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    Unknown
               Levente Polyak                                                     Contingent
               5 Twist Hill Road
               Newtown, CT 06470
                                                                                  Unliquidated
               Date(s) debt was incurred
                                                                                  Disputed
               Last 4 digits of account number                                   Basis for the claim:    Potential claim for damages
                                                                                 Is the claim subject to offset?    No  Yes



    Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         39952                                               Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                   Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                              Page 15 of 31

     Debtor       Westport Real Estate Partners, LLC                                                      Case number (if known)
                  Name

     3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
               Matthew Whitehouse                                                 Contingent
               Verdolino & Lowey, P.C.                                            Unliquidated
               124 Washington Street                                              Disputed
               Foxboro, MA 02035
                                                                                 Basis for the claim:    Services
               Date(s) debt was incurred 8/2020-present
               Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
     3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
               Murtha Cullina, LLP                                                Contingent
               Robert Kaelin, Esq.                                                Unliquidated
               280 Trumbull Street, 12th Floor                                    Disputed
               Hartford, CT 06103
                                                                                 Basis for the claim:    Services
               Date(s) debt was incurred 2020
               Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

     Part 3:      List Others to Be Notified About Unsecured Claims

    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.

       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

               Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                          related creditor (if any) listed?               account number, if
                                                                                                                                                          any

     Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

    5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                            Total of claim amounts
     5a. Total claims from Part 1                                                                            5a.        $                             0.00
     5b. Total claims from Part 2                                                                            5b.    +   $                       540,000.00

     5c. Total of Parts 1 and 2
         Lines 5a + 5b = 5c.                                                                                 5c.        $                          540,000.00




    Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                   Doc 1          Filed 11/25/20      Entered 11/25/20 13:17:46                   Page 16 of 31

     Fill in this information to identify the case:

     Debtor name         Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing


    Official Form 206G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
    Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

    1.      Does the debtor have any executory contracts or unexpired leases?
             No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
           Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
    (Official Form 206A/B).

     2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

     2.1.         State what the contract or                  Property management
                  lease is for and the nature of              contract
                  the debtor's interest

                      State the term remaining                                            DeLibro Realty Group
                                                                                          Attn: Pres. Off. Mgr. or Acct. Rep.
                  List the contract number of any                                         1504 Barnum Ave.
                        government contract                                               Bridgeport, CT 06610


     2.2.         State what the contract or                  Contract for accounting
                  lease is for and the nature of              services
                  the debtor's interest

                      State the term remaining                                            Matthew Whitehouse
                                                                                          Verdolino & Lowey, P.C.
                  List the contract number of any                                         124 Washington Street
                        government contract                                               Foxboro, MA 02035


     2.3.         State what the contract or                  Listing agreement for
                  lease is for and the nature of              sale of real estate
                  the debtor's interest

                      State the term remaining                                            William Raveis Real Estate
                                                                                          Donna Beretta, SVP
                  List the contract number of any                                         47 Riverside Avenue
                        government contract                                               Westport, CT 06880




    Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974                    Doc 1          Filed 11/25/20    Entered 11/25/20 13:17:46                 Page 17 of 31

     Fill in this information to identify the case:

     Debtor name         Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


    Official Form 206H
    Schedule H: Your Codebtors                                                                                                                      12/15

    Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
    Additional Page to this page.

          1. Do you have any codebtors?

      No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
      Yes
       2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
          creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
          on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
                Column 1: Codebtor                                                                        Column 2: Creditor



                 Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                    that apply:

        2.1      Levente Polyak                    5 Twist Hill Road                                Newtown Savings                 D       2.3
                                                   Newtown, CT 06470                                Bank                             E/F
                                                                                                                                    G




    Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                   Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                      Page 18 of 31




     Fill in this information to identify the case:

     Debtor name         Westport Real Estate Partners, LLC

     United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

     Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



    Official Form 207
    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
    The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write the debtor’s name and case number (if known).

     Part 1:      Income

    1. Gross revenue from business

           None.
           Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
           which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                               exclusions)
    2. Non-business revenue
       Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
       and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.
                                                                                                   Description of sources of revenue           Gross revenue from
                                                                                                                                               each source
                                                                                                                                               (before deductions and
                                                                                                                                               exclusions)

     Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

    3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
       filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
       and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.
           Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                                   Check all that apply

    4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
       or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
       may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
       listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
       debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.
           Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
           Relationship to debtor




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                   Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                         Page 19 of 31
     Debtor       Westport Real Estate Partners, LLC                                                        Case number (if known)



           Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
           Relationship to debtor
           4.1.    Levente Polyak                                              8/28/20 filing                  $412,354.14
                   5 Twist Hill Road                                           of UCC-1
                   Newtown, CT 06470                                           financing
                   Member                                                      statement;
                                                                               11/2/20 filing
                                                                               of alleged
                                                                               secured
                                                                               interest
                                                                               against real
                                                                               estate

    5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
       a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None
           Creditor's name and address                               Describe of the Property                                      Date                 Value of property


    6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
       of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
       debt.

           None
           Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                                   taken

     Part 3:      Legal Actions or Assignments

    7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
       in any capacity—within 1 year before filing this case.

           None.
                   Case title                                        Nature of case             Court or agency's name and                Status of case
                   Case number                                                                  address
           7.1.    Polyak v. Westport Real                           Arbitration                American Arbitration                         Pending
                   Estate Partners, LLC                              Proceeding                 Association                                On appeal
                   01-20-0007-2619                                                              Northeast Case
                                                                                                                                           Concluded
                                                                                                Management Center
                                                                                                1301 Atwood Avenue, Suite
                                                                                                211N
                                                                                                Johnston, RI 02919


    8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
       receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None

     Part 4:      Certain Gifts and Charitable Contributions

    9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
       the gifts to that recipient is less than $1,000

           None

    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                   Doc 1          Filed 11/25/20               Entered 11/25/20 13:17:46                       Page 20 of 31
     Debtor        Westport Real Estate Partners, LLC                                                           Case number (if known)



                    Recipient's name and address                     Description of the gifts or contributions                  Dates given                      Value


     Part 5:       Certain Losses

    10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
           Description of the property lost and                      Amount of payments received for the loss                   Dates of loss       Value of property
           how the loss occurred                                                                                                                                 lost
                                                                     If you have received payments to cover the loss, for
                                                                     example, from insurance, government compensation, or
                                                                     tort liability, list the total received.

                                                                     List unpaid claims on Official Form 106A/B (Schedule
                                                                     A/B: Assets – Real and Personal Property).

     Part 6:       Certain Payments or Transfers

    11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
        of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
        relief, or filing a bankruptcy case.

           None.
                     Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                     the transfer?                                                                                                                            value
                     Address
           11.1.     Charmoy & Charmoy
                     1700 Post Road, Suite C-9
                     Fairfield, CT 06824-5726                            $3,500 Attorney Fees and costs                            11/20                   $3,500.00

                     Email or website address
                     scottcharmoy@charmoy.com

                     Who made the payment, if not debtor?
                     ESCP, LLC



    12. Self-settled trusts of which the debtor is a beneficiary
        List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
        to a self-settled trust or similar device.
        Do not include transfers already listed on this statement.

           None.
           Name of trust or device                                       Describe any property transferred                   Dates transfers         Total amount or
                                                                                                                             were made                        value

    13. Transfers not already listed on this statement
        List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
        2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
        both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.
                    Who received transfer?                           Description of property transferred or                     Date transfer        Total amount or
                    Address                                          payments received or debts paid in exchange                was made                      value

     Part 7:       Previous Locations

    14. Previous addresses
        List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
               Case 20-50974                   Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                     Page 21 of 31
     Debtor        Westport Real Estate Partners, LLC                                                       Case number (if known)




           Does not apply
                     Address                                                                                                   Dates of occupancy
                                                                                                                               From-To

     Part 8:       Health Care Bankruptcies

    15. Health Care bankruptcies
        Is the debtor primarily engaged in offering services and facilities for:
        - diagnosing or treating injury, deformity, or disease, or
        - providing any surgical, psychiatric, drug treatment, or obstetric care?

               No. Go to Part 9.
           Yes. Fill in the information below.

                     Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                     the debtor provides                                                   and housing, number of
                                                                                                                                           patients in debtor’s care

     Part 9:       Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

               No.
           Yes. State the nature of the information collected and retained.
    17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
        profit-sharing plan made available by the debtor as an employee benefit?

               No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

     Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

    18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
        moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
        cooperatives, associations, and other financial institutions.

           None
                     Financial Institution name and                  Last 4 digits of         Type of account or          Date account was              Last balance
                     Address                                         account number           instrument                  closed, sold,             before closing or
                                                                                                                          moved, or                          transfer
                                                                                                                          transferred
           18.1.     Newtown Savings Bank                            XXXX-                     Checking                  2020                           $53,053.00
                     Attn: Pres. Off. Mgr. or Acct.                                            Savings
                     Rep.                                                                      Money Market
                     39 Main Street                                                            Brokerage
                     Newtown, CT 06470
                                                                                               Other Interest
                                                                                              reserve account -
                                                                                              amounts applied
                                                                                              to loan


    19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
        case.




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974                    Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                    Page 22 of 31
     Debtor      Westport Real Estate Partners, LLC                                                         Case number (if known)




           None
           Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                         access to it                                                              have it?
                                                                         Address

    20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
        which the debtor does business.


           None
           Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                         access to it                                                              have it?


     Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

    21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
        not list leased or rented property.

         None

     Part 12:     Details About Environment Information

    For the purpose of Part 12, the following definitions apply:
         Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
         medium affected (air, land, water, or any other medium).

          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
          owned, operated, or utilized.

          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
          similarly harmful substance.

    Report all notices, releases, and proceedings known, regardless of when they occurred.

    22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

               No.
           Yes. Provide details below.
           Case title                                                    Court or agency name and             Nature of the case                   Status of case
           Case number                                                   address

    23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
        environmental law?

               No.
           Yes. Provide details below.
           Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                         address

    24. Has the debtor notified any governmental unit of any release of hazardous material?

               No.
           Yes. Provide details below.
           Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                         address

     Part 13:     Details About the Debtor's Business or Connections to Any Business

    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974                    Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                        Page 23 of 31
     Debtor      Westport Real Estate Partners, LLC                                                         Case number (if known)



    25. Other businesses in which the debtor has or has had an interest
        List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
        Include this information even if already listed in the Schedules.

           None
        Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.

                                                                                                                   Dates business existed

    26. Books, records, and financial statements
        26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None
           Name and address                                                                                                                        Date of service
                                                                                                                                                   From-To
           26a.1.       Matthew Whitehouse                                                                                                         8/25/20-present
                        Verdolino & Lowey, P.C.
                        124 Washington Street
                        Foxboro, MA 02035

        26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
             within 2 years before filing this case.

               None
           Name and address                                                                                                                        Date of service
                                                                                                                                                   From-To
           26b.1.       Levente Polyak                                                                                                             2019 (est.)
                        5 Twist Hill Road
                        Newtown, CT 06470

        26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

               None
           Name and address                                                                                      If any books of account and records are
                                                                                                                 unavailable, explain why
           26c.1.       Debtor and accountant



        26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
             statement within 2 years before filing this case.

               None
           Name and address

    27. Inventories
        Have any inventories of the debtor’s property been taken within 2 years before filing this case?

               No
           Yes. Give the details about the two most recent inventories.
                    Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                    inventory                                                                                            or other basis) of each inventory

    28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
        in control of the debtor at the time of the filing of this case.




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 6
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974                    Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                    Page 24 of 31
     Debtor      Westport Real Estate Partners, LLC                                                         Case number (if known)



           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Peter Labdy                                    Vaci ut 33 1134                                     Manager
                                                          Budapest
                                                          HUNGARY
           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Bernadett Lastofka                             Vaci ut 33 1134                                     Manager
                                                          Budapest
                                                          HUNGARY
           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Levente Polyak                                 5 Twist Hill Road                                   Member                                93.75
                                                          Newtown, CT 06470

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           ESCP, LLC                                      Attn:: Peter Labdy, Manager                                                               6.25
                                                          Vaci ut 33 1134
                                                          Budapest
                                                          HUNGARY


    29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
        control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
               Yes. Identify below.

           Name                                           Address                                             Position and nature of any       Period during which
                                                                                                              interest                         position or interest
                                                                                                                                               was held
           Levente Polyak                                 5 Twist Hill Road                                   Manager                          2017-2019
                                                          Newtown, CT 06470


    30. Payments, distributions, or withdrawals credited or given to insiders
        Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
        loans, credits on loans, stock redemptions, and options exercised?

               No
           Yes. Identify below.
                   Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                     property                                                                  providing the value

    31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

               No
           Yes. Identify below.
        Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                                   corporation

    32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

               No
           Yes. Identify below.
        Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                                   corporation



    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
              Case 20-50974                    Doc 1          Filed 11/25/20            Entered 11/25/20 13:17:46                    Page 25 of 31
     Debtor      Westport Real Estate Partners, LLC                                                         Case number (if known)




     Part 14:     Signature and Declaration

          WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
          connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
          18 U.S.C. §§ 152, 1341, 1519, and 3571.

          I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
          and correct.

          I declare under penalty of perjury that the foregoing is true and correct.

     Executed on         November 25, 2020

                                                                            Peter Labdy
     Signature of individual signing on behalf of the debtor                Printed name

     Position or relationship to debtor         Manager

    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
     No
     Yes




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
                Case 20-50974                  Doc 1          Filed 11/25/20         Entered 11/25/20 13:17:46                Page 26 of 31
    B2030 (Form 2030) (12/15)
                                                                   United States Bankruptcy Court
                                                                            District of Connecticut
     In re       Westport Real Estate Partners, LLC                                                               Case No.
                                                                                      Debtor(s)                   Chapter       7

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
    1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

                 FLAT FEE
                  For legal services, I have agreed to accept                                                 $                     3,500.00
                  Prior to the filing of this statement I have received                                       $                     3,500.00
                  Balance Due                                                                                 $                         0.00

              RETAINER
                  For legal services, I have agreed to accept and received a retainer of                      $
                  The undersigned shall bill against the retainer at an hourly rate of                        $
                  [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
                  fees and expenses exceeding the amount of the retainer.


    2.     $     315.00       of the filing fee has been paid.

    3.     The source of the compensation paid to me was:

                   Debtor                   Other (specify):           ESCP, LLC

    4.     The source of compensation to be paid to me is:

                     Debtor            Other (specify):

    5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                 copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

    6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
           b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
           c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
           d.    [Other provisions as needed]
                      Negotiations with creditors as necessary; attendance at hearings on reaffirmation agreements as necessary;
                      preparation and filing of uncontested lien avoidance motions pursuant to 11 USC 522(f)(2) on real property and/or
                      household goods. The above stated amount for fees also includes costs, including the filing fee and title
                      bringdowns on any real estate owned by the Debtor(s)

    7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                   Representation of the debtor(s) in any non dischargeability actions, objection to discharge actions, adversary
                   proceeding, or contested matter; 2004 examinations (including, if debtor is entity, 2004 examinations of any
                   principals of entity), contested lien avoidance proceedings; audits and/or inquiries by the U.S. Trustee's Office or
                   any other party regarding Statement of Income/means test issues; relief from stay proceedings, exemption
                   litigation, motions for contempt for violation of relief from stay, any other litigation, and any other matter for
                   which the undersigned has not been retained by written and executed retainer agreement.




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
             Case 20-50974                     Doc 1          Filed 11/25/20       Entered 11/25/20 13:17:46             Page 27 of 31

     In re       Westport Real Estate Partners, LLC                                                      Case No.
                                                                   Debtor(s)

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                                 (Continuation Sheet)
                                                                               CERTIFICATION
           I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
     this bankruptcy proceeding.

         November 25, 2020
         Date                                                                       Scott M. Charmoy
                                                                                    Signature of Attorney
                                                                                    Charmoy & Charmoy
                                                                                    1700 Post Road, Suite C-9
                                                                                    Fairfield, CT 06824-5726
                                                                                    203-255-8100 Fax: 203-255-8101
                                                                                    scottcharmoy@charmoy.com
                                                                                    Name of law firm




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
             Case 20-50974                     Doc 1          Filed 11/25/20      Entered 11/25/20 13:17:46      Page 28 of 31




                                                                   United States Bankruptcy Court
                                                                         District of Connecticut
     In re      Westport Real Estate Partners, LLC                                                    Case No.
                                                                                    Debtor(s)         Chapter     7




                                                   VERIFICATION OF CREDITOR MATRIX


    I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

    the best of my knowledge.




     Date:       November 25, 2020
                                                                         Peter Labdy/Manager
                                                                         Signer/Title




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
            Case 20-50974       Doc 1      Filed 11/25/20    Entered 11/25/20 13:17:46   Page 29 of 31



        x
        a
        M
        s
        A
        o
        t
        i
        d
        e
        r
        C
        {
        1
        k
        b
        }




                                         Christopher G. Winans, Esq.
                                         98 Mill Plain Road, Suite 2A
                                         Danbury, CT 06811


                                         DeLibro Realty Group
                                         Attn: Pres. Off. Mgr. or Acct. Rep.
                                         1504 Barnum Ave.
                                         Bridgeport, CT 06610


                                         EverSpring Capital Partners Kft.
                                         Attn:: Peter Labdy
                                         Vaci ut 33 1134
                                         Budapest
                                         HUNGARY


                                         James Hogan Love, Esq.
                                         79 South Benson Road
                                         Fairfield, CT 06825


                                         Judy K. Weinstein, Esq.
                                         Neubert, Pepe & Monteith, P.C.
                                         195 Church Street, 13th Floor
                                         New Haven, CT 06510


                                         Levente Polyak
                                         5 Twist Hill Road
                                         Newtown, CT 06470


                                         Matthew Whitehouse
                                         Verdolino & Lowey, P.C.
                                         124 Washington Street
                                         Foxboro, MA 02035


                                         Murtha Cullina, LLP
                                         Robert Kaelin, Esq.
                                         280 Trumbull Street, 12th Floor
                                         Hartford, CT 06103


                                         Newtown Savings Bank
                                         Attn: Pres. Off. Mgr. or Acct. Rep.
                                         39 Main Street
                                         Newtown, CT 06470
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
           Case 20-50974        Doc 1      Filed 11/25/20    Entered 11/25/20 13:17:46   Page 30 of 31




                                         William Raveis Real Estate
                                         Donna Beretta, SVP
                                         47 Riverside Avenue
                                         Westport, CT 06880
DocuSign Envelope ID: 7928BD08-EC7C-451A-B9A5-BD6AC0E20560
             Case 20-50974                     Doc 1          Filed 11/25/20       Entered 11/25/20 13:17:46           Page 31 of 31




                                                                   United States Bankruptcy Court
                                                                          District of Connecticut
     In re      Westport Real Estate Partners, LLC                                                          Case No.
                                                                                     Debtor(s)              Chapter     7




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

    Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
    recusal, the undersigned counsel for Westport Real Estate Partners, LLC in the above captioned action, certifies that the
    following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
    more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
     Levente Polyak
     5 Twist Hill Road
     Newtown, CT 06470




     None [Check if applicable]




     November 25, 2020
     Date                                                                Scott M. Charmoy
                                                                         Signature of Attorney or Litigant
                                                                         Counsel for Westport Real Estate Partners, LLC
                                                                         Charmoy & Charmoy
                                                                         1700 Post Road, Suite C-9
                                                                         Fairfield, CT 06824-5726
                                                                         203-255-8100 Fax:203-255-8101
                                                                         scottcharmoy@charmoy.com




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
